Citation Nr: 0724718	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-43 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1946 to February 1948.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied service connection for hypertension 
and granted service connection for a right knee disability, 
rated 10 percent, effective June 11, 2003.  A November 2004 
rating decision increased the rating for the right knee 
disability to 30 percent, effective June 11, 2003.  As the 
veteran continues to express dissatisfaction with the rating 
assigned, the matter remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In March 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  At the hearing, the Board granted the 
veteran's motion to advance the case on the Board's docket 
due to his advanced age.  


FINDINGS OF FACT

1. The veteran's current hypertension is not shown to be 
related to his service.   

2. During the appeal period, limitation of flexion of the 
right knee has not been worse than at 50 degrees and 
extension has been full (to 0 degrees) throughout, even with 
consideration of DeLuca criteria; more than mild instability 
has not been shown; and ankylosis of the knee has not been 
shown.


CONCLUSIONS OF LAW

1. Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006). 

2. A combined rating in excess of 30 percent for right knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim of service connection for 
hypertension.  While he did not receive complete notice prior 
to the initial rating decision, September and December 2006 
letters provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July 2003, January 2005, and 
September and December 2006 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the September 2006 letter 
informed the veteran of disability rating and effective date 
criteria.

Regarding the claim pertaining to the rating of right knee 
disability, as the rating decision on appeal granted service 
connection and assigned a rating and effective date for the 
award, statutory notice had served its purpose and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The November 2004 
statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating; December 
2005 and April 2007 supplemental SOCs readjudicated the 
matter after further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Notably, a September 2006 letter also provided him 
with general disability rating and effective date criteria.

The veteran has had ample opportunity to respond/ supplement 
the record regarding both of his claims, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in these matters was less than 
adequate.

Regarding the duty to assist, the veteran's pertinent and 
available treatment records have been secured.  He reported 
that he was treated for hypertension by a Dr. F. at the 
Whiting Clinic in the 1940s; these records could not be 
obtained because Dr. F. died and the clinic no longer 
maintained his records.  The veteran also reported being 
treated for hypertension from 1948 through the 1970s at the 
Hammond Clinic; he was unable to obtain these records as the 
Clinic only keeps their records for a period of seven years.  
The record does contain Hammond Clinic records from October 
1977 to May 1996.  The Board's September 2006 remand 
requested that the RO search for the veteran's service 
separation examination in conjunction with his service 
connection claim.  The RO made a request to the National 
Personnel Records Center (NPRC) in September 2006 for his 
separation examination and was informed that his separation 
physical was unavailable as it was fire related and could not 
be reconstructed; the NPRC also stated in a separate request 
response that it did not have any service medical records or 
Surgeon General's Office extracts available for the veteran's 
separation.  The RO has exhausted all depositories where the 
veteran's separation physical could be located.  

The RO arranged for a VA examination for both disabilities on 
appeal in April 2007 and for knee examinations in December 
2003 and October 2005.  The Board notes that while its remand 
requested the hypertension examination be by a cardiologist 
and that the knee examination be by an orthopedic specialist, 
both were by a single doctor whose specialty is not clear 
from the report.  However, the examination reports are 
complete, otherwise comply with the remand instructions, and 
nothing suggests that the examiner was not competent to 
perform the required examinations and testing.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by someone who is able to provide "competent 
medical evidence" under § 3.159(a)(1)).  Hence, the Board 
finds that the RO substantially complied with the mandates of 
its remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  

The veteran has not identified any evidence that remains 
outstanding and in a December 2006 statement reported that he 
had no more information to submit to support his claims.  
Hence, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service Connection for Hypertension

As the veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has alleged that high blood pressure was 
noted during his separation physical.  As noted above, the RO 
has exhausted searches at all possible depositories for the 
veteran's separation physical.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
incurrence or aggravation of hypertension may be presumed if 
such is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's DD Form 214 shows that he went to Jump School 
for two weeks and Glider School for one week.  He was given a 
Glider Badge and Parachute Badge.

October 1977 to May 1996 private treatment records from the 
Hammond Clinic reflect blood pressure readings of 132/70 
(September 1980), 130/70 (November 1980), and 140/90 (May 
1988).

January 2002 to September 2003 private treatment records from 
Dr. N. S. D. show blood pressure readings of 140/82 (January 
2002), 134/80 (July 2002), 136/80 (May 2003), and 138/74 
(September 2003) and a reported history of hypertension.  

March 2003 to June 2005 VA treatment records show the veteran 
is currently being treated with medication for hypertension.  

An April 2003 private treatment record from the Community 
Hospital reports the veteran has hypertension.

The veteran testified at the March 2006 hearing and wrote in 
his March 2004 notice of disagreement and in several other 
statements of record that while he was in service his blood 
pressure was normal until his separation examination at Camp 
Stoneman, when he was told his blood pressure was over 
200/90.  The examiner said he should stay on base for a 
couple more days to undergo further evaluation as his 
elevated blood pressure might have been hypertension brought 
on by his service in the airborne division.  The veteran 
stated he was told it might go away and that he decided not 
to stay on base for further testing.  He testified he did 
fifteen jumps and four glider rides while in service and that 
all of them put together are what caused his hypertension.

On April 2007 VA examination, the veteran reported that he 
had been treated for hypertension for the last three years 
and that he was taking Lisinopril and hydrochlorothiazide.  
Sitting, standing, and lying down blood pressure readings 
were all 140/80.  The diagnosis was essential hypertension 
with no heart disease.  The examiner provided the following 
opinion:

After carefully reviewing the C-file and the 
current clinical findings, it is my opinion that 
it is not at least as likely as not that the 
hypertension is related to any hypertension in the 
military service.  The rationale is that there is 
no evidence in the service medical records of 
elevated hypertension that is available to us.  
Furthermore, if he has had hypertension for all 
these years, it was not discovered in all his 
previous examinations.  Therefore, the 
hypertension is not at least as likely as not 
related to military service hypertension.  

The medical evidence of record shows that the veteran 
currently has hypertension.  He has reported that upon 
separation his blood pressure was 200/90 and the examiner 
told him that he might have hypertension.  His service 
medical records are unavailable and the record does not 
contain evidence to support the veteran's statements.  
However, throughout the processing of his claim the veteran 
has consistently provided the same information regarding what 
happened during his separation physical.  He has not given 
any reason to doubt his credibility on this point, and is 
competent to report about factual matters of which he has 
"first-hand" knowledge.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Hence, the Board resolves the benefit 
of the doubt in the veteran's favor regarding what he was 
told on separation examination that he had a high blood 
pressure reading and that it was possible that might show he 
had hypertension.  

Even with a finding of a single high blood pressure reading 
upon separation and the suggestion that this may have 
evidenced hypertension, the record does not contain any 
competent (medical) evidence that hypertension manifested 
itself to a compensable degree in the veteran's first 
postservice year.  Consequently, service connection on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  Significantly, the Board does not 
find credible the veteran's accounts of treatment for 
hypertension by Dr. F. in the 1940's and at the Hammond 
Clinic from 1948 through the 1970's (the period for which 
records are unavailable).  The reason the Board finds the 
accounts not credible is because Hammond Clinic records are 
available for the period from 1977 to 1996, and these records 
do not note diagnosis, treatment, or prior history of 
hypertension.  That there would be hypertension requiring 
continuous treatment for a period of nearly 20 years for 
which records are not available and that the hypertension 
would suddenly become quiescent and not require treatment or 
mention for a subsequent nearly 20 year period (1977-1996) 
for which treatment records are available is simply beyond 
the bounds of credibility. 

Furthermore, the evidence does not show a nexus between the 
veteran's current hypertension and any high blood pressure 
reading noted on service separation.  The only medical 
evidence of record addressing this matter is the April 2007 
VA examiner's opinion.  He concluded, based on the lack of 
treatment for hypertension until recently as evidenced by 
1977 to 1996 private treatment records, that current 
"hypertension is not at least as likely as not related to 
military service hypertension."  There is no other competent 
medical evidence of record that refutes this opinion.  

The earliest documentation of the veteran's current 
hypertension is in 2002 private treatment records.  Notably, 
a lengthy period of time between service and the first 
postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  Here, there is an 
almost a more than 50 year period of time during which there 
is no record of the veteran having, or being treated for, 
hypertension.  

While the veteran may believe that his current hypertension 
is related to service, because he is a layperson he is not 
competent to opine in matters concerning medical diagnosis 
and etiology.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).

Since the VA examiner's opinion weighs against a finding of a 
nexus between service and current hypertension and there is 
no competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply, and the 
claim must be denied.  

Rating of Right Knee Disability

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate code, a 10 percent 
rating is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Code 5010.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5010.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; extension limited to 20 degrees warrants a 30 percent 
rating; extension limited to 30 degrees warrants a 40 percent 
rating; and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98, (August 14, 1998).  The General Counsel also 
held that separate ratings (under Codes 5260 and 5261) may be 
assigned for limitations of flexion and extension of the same 
knee.  VAOGCPREC 9-2004 (September 17, 2004).

On December 2003 VA examination, the veteran reported that 
his right knee pain limited his activities.  He said his pain 
was 10/10 when going upstairs, 8/10 when walking, and 4/10 
when resting; when he walked longer distances and with 
repetitive motion he had pain in the right knee and had to 
limp.  He also reported weakness, stiffness, swelling, and 
flare ups of pain with cold weather.  He did not wear a knee 
brace or walk with a cane.  Physical examination revealed 
that he walked with a limp; there was atrophy of the 
quadriceps muscle; the knee was warm, swollen, and mildly 
tender; right leg was bowlegged; flexion was to 115 degrees 
limited by pain and stiffness at 115 degrees; extension was 
full range to 0 degrees with no pain; Lachman's and drawer 
signs were negative and there was no instability noted.  

In his March 2004 notice of disagreement, the veteran 
reported that he suffers from continuous pain that affects 
walking, other activities associated with knee use, and even 
his sleep.

On October 2005 VA examination, the veteran reported having 
pain in his right knee all day; his pain sometimes radiated 
to his ankle, which made him unable to walk.  He said his 
right knee was swollen and stiff; occasionally gave out and 
when it did he fell to the floor; it did not lock, get red, 
or get hot; and he experienced fatigue and lack of endurance.  
He said he could only walk up three steps, could not walk a 
block, could not stand for a prolonged period of time, and 
could not sit for a long time without the right knee becoming 
stiff from the pain.  He reported a baseline pain of 6/10 and 
that throughout the day with regular activity the pain 
increased to a 9/10.  He did not walk with a cane.  Physical 
examination revealed the right knee was tender to palpation; 
there was slight crepitation; there was no effusion, 
increased warmth, or erythema; flexion was from 0 to 130 
degrees with pain at 130 degrees; and extension was from 130 
to 0 degrees with pain at 0 degrees.  There was no decrease 
in range of motion with repetitive motion of the right knee.  
The examiner was unable to elicit deep tendon reflexes.  Gait 
was not normal as the veteran limped because his knee pain 
prevented him from being able to put full weight on the right 
leg.  He could not walk on his heels or his toes and could 
not stand on his right leg because of right knee pain.  He 
could only squat to 170 degrees.  X-rays showed mild 
narrowing of the medial compartment of the right knee 
consistent with osteoarthritis.

On April 2007 VA examination, the veteran reported having 
constant and sharp pain at a level of 10/10.  He did not take 
pain medicine, did not wear a brace, and did not walk with a 
cane.  He reported that his daily activities were not 
restricted; he could walk no more than a block; his knee gave 
out on standing; he could only climb one flight of stairs; he 
could not run; and he could only stand for 20 minutes.  
Physical examination showed that with support of a table he 
could stand and walk on his toes; he could stand and walk on 
his heels; he could stand on one foot at a time and hop; he 
could not squat more than one quarter of the way down.  Right 
knee flexion was from 0 to 50 degrees, limited by pain and 
stiffness at 50 degrees; there was severe pain from 50 to 60 
degrees; extension was to 0 degrees, with pain at 0 degrees.  
There was tenderness medially in the right knee joint; there 
was no warmth, swelling, effusion, crepitus, or atrophy.  
Active and passive movements and movements against gravity 
and resistance were the same.  Instability on varus strain 
was noted; Lachman, drawer, and McMurray's signs were 
negative and did not show instability or subluxation.  The 
examiner noted that there was no additional functional 
impairment due to pain, pain on repeated use, weakness, 
fatigue, lack of endurance, or incoordination.  The examiner 
provided the following opinion:

The ranges of motion during passive, active, and 
three repetitive motions are the same.  There is 
no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-
ups.  No assistive devices.  There are no 
incapacitating episodes of radiation of pain, and 
no neurologic findings or effect on the usual 
occupation or daily activities. 

At the outset, it is noteworthy that this is an appeal from 
the initial rating assigned with the grant of service 
connection, and that "staged" ratings are for 
consideration.  However, manifestations which would satisfy 
the criteria for a higher rating have not been objectively 
shown at any time during the appellate period from June 11, 
2003; hence, "staged" ratings are not warranted.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to a combined 
rating in excess of 30 percent for his right knee disability.

A noncompensable rating for limitation of flexion is 
warranted where flexion is limited to 60 degrees and a 10 
percent rating is warranted where flexion is limited to 45 
degrees.  During the appeal period, the veteran's limitation 
of flexion has not been shown to be less than 50 degrees.  
Even when considering DeLuca factors of functional impairment 
and viewed in a light most favorable to the veteran, 
limitation of flexion does not warrant a rating higher than 
10 percent during the appeal period.  

Regarding limitation of extension, December 2003, October 
2005, and April 2007 VA examination reports show full (0 
degrees) extension of the veteran's right knee.  Pain was 
shown at full extension on October 2005 and April 2007 VA 
examination.  The April 2007 VA examiner concluded that there 
was no additional limitation of function because of pain, 
weakness, or fatigue.  Even when considering DeLuca criteria 
of functional impairment and viewed in a light most favorable 
to the veteran, the evidence does not show that extension was 
limited to 10 degrees, and hence a compensable rating under 
Code 5261 is not warranted.  

No more than slight recurrent subluxation and lateral 
instability has been shown during the appeal period.  On 
December 2003 and April 2007 VA examinations Lachman's and 
drawer signs were noted to be negative.  April 2007 VA 
physical examination showed that McMurray's sign was 
negative.  The April 2007 VA examiner indicated that there 
was instability of the right knee on varus strain.  The 
veteran has also reported throughout the appeal period that 
his knee will sometimes give out when he is standing.  As 
there is objective evidence of slight instability of the 
right knee (on varus strain testing), a 10 percent (but no 
higher) rating is warranted under Code 5257.  When the 
separate ratings for the service connected right knee 
disability are combined, the rating does not exceed 30 
percent.  38 C.F.R. § 4.25.  

A higher rating under Code 5256 for ankylosis of the knee is 
not warranted as ankylosis has not been shown by objective 
evidence during the appeal period.  There is no evidence of 
impairment of tibia and fibula; hence, a higher rating under 
these criteria is not available.  38 C.F.R. § 4.71a, Codes 
5262. 

In light of the foregoing, a combined rating in excess of 30 
percent is not warranted for the veteran's service-connected 
right knee disability.  The preponderance of the evidence is 
against this claim and the benefit of the doubt rule does not 
apply.


ORDER

Service connection for hypertension is denied.

A combined rating in excess of 30 percent for right knee 
disability is denied.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


